Citation Nr: 1008015	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  06-33 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbar spasms of the erector spinal muscles for 
the time period prior to August 3, 2009. 

2.  Entitlement to a disability rating in excess of 20 
percent for lumbar spasms of the erector spinal muscles for 
the time period from August 3, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1947 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, which, in pertinent part, 
granted a 10 percent rating for lumbar spasms of the erector 
muscles, effective November 30, 2004. 

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2008; a transcript of that 
hearing is of record.

In June 2008 and May 2009, the Board remanded this matter to 
the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO increased rating for the lumbar spasms of the erector 
muscles to 20 percent effective August 3, 2009 (as reflected 
in a November 2009 rating decision) and returned this matter 
to the Board for further appellate consideration.  As a 
higher schedular evaluation for this disability is possible, 
the issues of entitlement to a rating in excess of 10 percent 
prior to August 3, 2009, and in excess of 20 percent from 
August 2, 2009, remain before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the VCAA is applicable to the Veteran's claim 
for a rating in excess of 10 percent for lumbar spasms of the 
erector spinal muscles and he received notice of the duties 
to assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in December 
2004, March 2006, June 2008 and May 2009.  VA must make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). Assistance 
shall include obtaining a medical examination or opinion when 
such is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Contained in the June 2008 remand was a request for another 
VA orthopedic examination to ascertain the current nature and 
extent of the Veteran's service-connected lumbar spasms of 
the erector spinal muscles disability in terms of the 
relevant rating criteria, including range of motion studies.  
The August 2008 VA examiner noted a somewhat limited 
examination as the Veteran had difficulty getting onto the 
examination table, was unable to lie flat upon it, and all 
his motion appeared tremulous.  He reported that the Veteran 
fell while attempting to carry out range of motion testing in 
flexion and complained of markedly increased pain. The 
examiner determined that he was unable to continue the 
remainder of the range of motion examination because of the 
Veteran's complaints of pain and balance problems.  No X-ray 
studies were undertaken.  The examiner noted a diagnosis of 
lumbar spondylosis and lumbar degenerative disc disease with 
clinical evidence of a right lumbar radiculopathy.

In an October 2008 rating action, the RO granted service 
connection for right lumbar radiculopathy and awarded a 10 
percent disability rating, effective August 15, 2008.  
However, for purposes of the Veteran's claim for an increased 
rating for his service-connected lumbar spasms of the erector 
spinal muscles disability, the August 2008 examination is 
inadequate due to difficulties in evaluating the Veteran.  

In the May 2009 remand, the Board requested another VA 
orthopedic examination to ascertain the current nature and 
extent of the Veteran's service-connected lumbar spasms of 
the erector spinal muscles disability in terms of the 
relevant rating criteria, including x-ray studies to 
determine the presence of ankylosis.  The August 2009 VA 
examination did not include x-ray findings or a determination 
as to whether the Veteran's spine is ankylosed.  A remand by 
the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

Therefore, on remand the AMC/RO should schedule the Veteran 
for yet another orthopedic examination in order to provide 
the rating agency with the proper contemporary medical data 
on which to base a rating decision, including range of motion 
and X-ray studies of the spine to determine the presence of 
any ankylosis.  The Board notes that the Veteran is a retired 
chiropractor and a medical professional for more than 40 
years.  On remand, the Board urges the Veteran to cooperate 
with another VA examination so that VA may properly consider 
his increased rating claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his back disorder since November 2004 and 
whose records are not found within the 
claims file.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran should be afforded a VA orthopedic 
examination by a physician to ascertain 
the current nature and extent of his 
service connected lumbar spasms of the 
erector spinal muscles disorder in terms 
of the relevant rating criteria.  All 
indicated tests and studies are to be 
performed, to include X-ray studies to 
determine whether the spine is ankylosed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet for VA Spine 
Examination, revised on April 20, 2009.

All clinical findings should be reported 
in detail.  Sustainable reasons and bases 
are to be provided with any opinion 
rendered.  The examiner, in undertaking a 
range of motion study is to indicate 
whether, because of age, body habitus, 
neurologic disease, or other factors not 
the result of disease or injury of the 
spine, the range of motion of the spine in 
the Veteran should be considered normal, 
even though it does not conform to the 
normal range of motion.  If such is the 
case, the physician must supply an 
explanation, as to why, in the examiner's 
assessment, that the range of motion is 
normal for the Veteran.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination and informed that it 
is imperative that he cooperate with the 
scheduled examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a rating in 
excess of 10 percent for lumbar spasms of 
the erector spinal muscles should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



